Jenkins, Justice,
concurring specially. It is recognized in the learned opinion prepared by Justice Grice that the incumbent has no absolute property right in the public office for which he contends. The fourteenth amendment of the Federal constitution guarantees equal protection under the law, and forbids depriving a citizen of his life, liberty, or property without due process of law. It would seem to follow, that, since the incumbent has no property right in the office, the legislature as the sovereign authority could, if it saw proper, make provision for his arbitrary removal; and this without any notice or trial given to the incumbent. This, too, seems to be recognized by Judge Grice’s opinion. In this case, however, the State has not sought to affix to the tenure of the incumbent a provision that he might be arbitrarily removed at the will of the grand jury, but has provided for his removal only upon a finding by that tribunal of malfeasance in office, with the further provision that, upon two such successive findings being made, the incumbent shall be debarred from being a candidate in the election provided for his successor. While it is true enough that the office *65does not belong to the incumbent, and, as against the sovereign, he has no property right therein, since in this case under the statute the incumbent can not be evicted save upon it being first found by the grand jury as triors that he has been guilty of malfeasance, it would seem that the legislature has not only sought to maintain its full control over an office which belongs to the sovereign, but has gone further and laid hands, not only upon the office, but upon the citizen, and has sought to deprive him of the equal protection guaranteed by the fourteenth amendment to the Federal constitution, and has sought to deprive him, without notice or hearing, of a portion of his rights and liberties as a citizen, without due process of law, and has rendered him subject to be deprived of his reputation and good name without an opportunity being given to be heard or defend himself. It is for this reason, and not because of any sort or shade of property right in the office itself, that the conclusion arrived at by the majority opinion appears sound. Agreeing as I do with almost all of the well-considered majority opinion, I can not agree to the reasoning in so far as it is based, to any extent upon the theory of a property right in the office being in the incumbent. This case, which involves the constitutionality of the act of the General Assembly, providing for the trial and removal for stated causes, but apparently without notice or hearing as a matter of right, essentially differs from any reasoning by this court in Sutton v. Adams, 180 Ga. 48 (supra), in which the power of the sovereign to remove an office-holder was in no way involved, but which merely concerned the relative rights of contestants therefor and their right and power to assert the same.